Case 3:21-mj-00456-RMS Document 1-1 Filed 05/06/21 Page 1 of 6
Case 3:21-mj-00456-RMS Document 1-1 Filed 05/06/21 Page 2 of 6
Case 3:21-mj-00456-RMS Document 1-1 Filed 05/06/21 Page 3 of 6
Case 3:21-mj-00456-RMS Document 1-1 Filed 05/06/21 Page 4 of 6
Case 3:21-mj-00456-RMS Document 1-1 Filed 05/06/21 Page 5 of 6
         Case 3:21-mj-00456-RMS Document 1-1 Filed 05/06/21 Page 6 of 6




                                                                METHOD

        15.     The DNA samples sought herein will be collected by buccal swabbing. This

method involves taking a sterile swab (similar to a Q-Tip) and gently scrubbing the inside right

cheek, then the inside left cheek, for approximately five (5) to ten (10) seconds. Two samples

are requested in the event that one of the samples becomes contaminated or otherwise cannot be

tested. The samples seized will be submitted to a forensic laboratory and will be subject to

examination, testing and analysis, and will be compared to the DNA material obtained from the

physical evidence, seized during this investigation.



                                                 CONCLUSION

        16.     Based upon the foregoing, there is probable cause to believe, and I do believe,

that, obtaining buccal swabbing samples from the inside of Jamal Batiste's mouth for Serology

and Deoxyribonucleic Acid analysis may provide evidence of a violation of 18 U.S.C. §

922(g)(l) (unlawful possession of a firearm and ammunition by a felon).

                                                                 � �"J/rl/lJ
                                                                Matthew Borges
                                                                Task Force Officer, ATF

       The truth of the foregoing affidavit has been attested to me telephonically by TFO Matthew
Borges over the telephone on this 6th day of May, 2021.

                        Digitally signed by Robert M.
Robert M. Spector       Spector
                        Date: 2021.05.06 14:15:09 -04'00'

HONORABLE ROBERT J. SPECTOR
UNITED STATES MAGISTRATE JUDGE




                                                            6
